DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application filed on January 31, 2019 is accepted.
Claims 1 – 14 are being considered on the merits.

Drawings
The drawings filed on May 15, 2019 are accepted.

Specification
The specification filed on January 31, 2019 is accepted.

Claim Objections 
Claims 1 and 8 are objected to because the recite the terms “the online phase” on line 8 without antecedent basis. For the purpose of examination, the claims are interpreted as reciting “an online phase”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180373834 A1 to Cho et al., (hereafter, "Cho") based on its 6/27/2017 provisional application date in view of Damgard et al. Practical Covertly Secure MPC for Dishonest Majority – or: Breaking the SPDZ Limits. ESORICS 2013. September 9-13, 2014; (hereafter, "Damgard").
Regarding claim 1, Cho teaches a method for implementing a secure multiparty computation protocol between a plurality of parties for a multiparty computation, the multiparty computation defining a function to be computed, each of the parties including a private input for the function, [Cho, para. 40 The technique herein provides for a secure multiparty communication protocol for GWAS that accounts for population stratification while achieving practical performance at scale.  Several technical advances enable this 
breakthrough.  First, a core multiparty computation (MPC) technique known as 
Beaver triples, which was initially developed for pairwise multiplications, is generalized to arbitrary arithmetic circuits, Cho, para. 7 discloses a method for securely crowdsourcing genomic and phenotypic data for large-scale association studies involves a set of high-level operations. In particular, the method begins by receiving, via secret sharing, genomic and phenotypic data of individual study participants in a manner that preserves privacy of individual genomic and phenotypic data] the method comprising: performing a secret share redistribution phase after the online phase wherein the secret shares of the parties are [Cho, para. 97 discloses CP1 sees values [x]2 − [r]2= ([x]2 + [r]1) − r and [r]1, which are distributed uniformly and independently over ℤq (since r and [r]1are independent, uniformly random values of ℤq). An analogous argument holds for CP2. The second step is non-interactive. In the final step, CP1 and CP2 receive secret shares of CP.sub.0's computation results, which individually are independent and uniform over ℤq. Therefore, the views of both CP1 and CP2 in the protocol execution consists of uniformly random values.] performing a secret share recombination phase after the secret share redistribution phase during which the subset of the parties recombines the redistributed secret shares to recover the secret shares of the parties not in the subset; [Cho, para. 84 - 86  discloses first, the computing parties CP1 and CP2 “blind” their input value [x] (secret-shared) by subtracting from it a secret random value [r] (also secret-shared). Then, the computing parties publish their shares of [x−r] to reveal the blinded value x−r. Here, the blinding factor r is randomly chosen by CP0 and is secret-shared with CP1 and CP2. We refer to this procedure as Beaver partition (Protocol 8, provided in FIG. 8). 2. Offline computation: All parties (CP0, CP1, and CP2) compute over the Beaver-partitioned data according to the function specification. This step is non-interactive. 3. Output reconstruction: CP0 secret shares the results of its computation (over the blinding factors) with CP1 and CP2. These shares enable CP1 and CP2 to reconstruct the desired output without interaction. This leads to an efficient protocol where CP1 and CP2 only needs to communicate in the first step of the computation. The core of the computation is non-interactive.] and performing an online phase [of the SPDZ protocol] during which the function is computed with respect to the private inputs of the parties and using the secret shares of the parties in the subset of parties and the secret shares of the parties not in the subset recovered during the secret share recombination [Cho, para. 229 discloses in the online phase of the computation, an authenticated secret-sharing of a value x ∈ ℤq. para. 231 discloses multiplication relies on Beaver multiplication triples as before. In particular, given two secret-shared authenticated values [x], [y], and an authenticated sharing of a multiplication triple ([a], [b], [c]) where c=ab, the parties can compute an authenticated secret-sharing of the product [x y]. Specifically, the parties first reveal the values x − a and y − b (but not their MACs). Then, they compute [x y]:=(x − a)(y − b) + (x − a) [b] + (y − b) [a] + [c]. Para. 232 discloses all of the computing parties have an authenticated secret-sharing [y] of the output y. In the semi-honest version of the protocol, the computing parties would simply publish their shares of the output, and reconstruct the final output of the computation. In the actively-secure protocol, all of the parties first validate the MAC on the output and only if the MAC verification succeeds do the (honest) parties publish their shares. Thus, we can apply the SPDZ techniques to provide active security in the online phase of the computation. The additional computational overhead needed to achieve active security in the online phase of the protocol is essentially a factor of two (since each party has to perform computations on both the secret-shared values as well as their MACs).], but Cho’s provisional does not teach that the online phase is a phase of the SPDZ protocol and does not teach performing an offline phase of an SPDZ protocol for each of the parties participating in the multiparty computation during which random multiplication triples are generated which define secret shares for the parties, the secret shares being combinable to form a cryptographic key.
However, Damgard does teach that the online phase is of the SPDZ protocol [Damgard, page1, last paragraph discloses in the online phase of the original SPDZ protocol the parties are required to reveal their shares of a global MAC key in order to verify thtat the computation has been performed correctly] and performing an offline phase of an SPDZ protocol for each of the parties participating in the multiparty computation during which random multiplication triples are generated which define secret shares for the parties, the secret shares being combinable to form a cryptographic key. [Damgard, page3 section 2 line 1 discloses present the main components of the SPDZ protocol. Page 3 section 2 lines 16 – 17 discloses the goal of the offline phase is to produce a set of “multiplication triples”, which allow players to compute products. These are a list of sets of three                 
                    
                        
                            *
                        
                    
                
            -sharing {                
                    
                        
                            a
                        
                    
                    ,
                    
                        
                            b
                        
                    
                    ,
                    
                        
                            c
                        
                    
                
            } such that c = a · b. Page 3 section 2 lines 29 – 33 discloses to generate a multiplication triple each player Pi generates encryptions of random values ai and bi (their shares of a and b). Using the multiplicative property of the SHE scheme an encryption of c = (a1 + · · · + an) · (b1 + · · · + bn) is produced. The players then use the distributed decryption protocol to obtain sharing of c. The shares of the MACs on a, b and c needed to complete the                 
                    
                        
                            *
                        
                    
                
            -sharing are produced in much the same manner.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Damgard’s system with Cho’s system, with a motivation to compute on any secret-shared data, so there is support for general reactive computation rather than just secure function evaluation. A further advantage of this technique is that some of the verification needed (the so-called “sacrificing” step) can be moved into the offline phase, providing additional performance improvements in the online phase. [Damgard, page 1 section 1 lines 45- 48]
As per claim 2, modified Cho teaches the method of claim 1, wherein the multiplication triples are Beaver multiplication triples. [Cho, para. 77 discloses multiplication of secret-shared values is more complicated. We adopt a useful tool known as Beaver multiplication triples, which are triples of (correlated) random values that can be used for secure multiplication. More precisely, a Beaver multiplication triple is a secret-sharing of a random product.  The key observation is that if two parties possess a secret-sharing of a random multiplication triple, it is possible to compute a secret-sharing of an arbitrary product with a small amount of communication.]
As claim 3, modified Cho teaches the method of claim 1, wherein the function to be computed is addition. [Cho, para. 56 discloses the technique of this disclosure leverages building blocks that enable arbitrary arithmetic functions, i.e., addition and multiplication, over the private input, to be securely evaluated.]
As per claim 4, modified Cho teaches the method of claim 1, wherein the function to be computed is multiplication. [Cho, para. 56 discloses the technique of this disclosure leverages building blocks that enable arbitrary arithmetic functions, i.e., addition and multiplication, over the private input, to be securely evaluated.]
As per claim 5, modified Cho teaches the method of claim 1, wherein the secret shares are additive to correspond to the cryptographic key. [Cho, para.0070 discloses the underlying secret is reconstructed only when a prescribed set of parties (e.g., all of them) combine 
their respective shares], [Cho, para. 110 discloses secret-shared inputs corresponds to the setting where the input key [k] is secret-shared]
As per claim 6, modified Cho teaches the method of claim 1, wherein the offline and online protocols are performed locally at each of the parties, respectively. [Cho, para. 234 discloses since the computing parties possess an authenticated sharing of [ri], they can locally compute an authenticated secret-sharing of [ri] + (xi − ri) = [xi], exactly as required for the online protocol. Para. 99 discloses CP0 calculates r.sub.1.sup.{tilde over (p)}.sup.1 . . . r.sub.n.sup.{tilde over (p)}.sup.n for each ({acute over (p)}.sub.1, . . . , {tilde over (p)}.sub.n) ∈ P as well as f.sub.j(r.sub.1, . . . , r.sub.n) for each j∈{1, . . . , l} and secret-shares these results with CP.sub.1 and CP.sub.2 in the final step. This provides all necessary terms for CP1 and CP2 to non-interactively compute [fi(x1, . . . , xn)] (examiner interprets that the function being computed non-interactively teaches being computed in offline phase)]
As per claim 7. The method of claim 1, wherein the offline and online protocols are performed remotely for at least one of the parties. [Cho, para. 234 discloses since the computing parties possess an authenticated sharing of [ri], they can locally compute an authenticated secret-sharing of [ri] + (xi − ri) = [xi], exactly as required for the online protocol. Para. 99 discloses CP0 calculates r.sub.1.sup.{tilde over (p)}.sup.1 . . . r.sub.n.sup.{tilde over (p)}.sup.n for each ({acute over (p)}.sub.1, . . . , {tilde over (p)}.sub.n) ∈ P as well as f.sub.j(r.sub.1, . . . , r.sub.n) for each j∈{1, . . . , l} and secret-shares these results with CP.sub.1 and CP.sub.2 in the final step. This provides all necessary terms for CP1 and CP2 to non-interactively compute [fi(x1. . . xn)] (examiner interprets that the function being computed non-interactively teaches being computed in offline phase)], [Cho, para. 280 discloses One or more functions of the computing platform of this disclosure may be implemented in a cloud-based architecture.  As is well-known, cloud computing is a model of service delivery for enabling on-demand network access  to a shared pool of configurable computing resources (e.g. networks, network 
bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service]  

Regarding claims 8, modified Cho teaches A computer system for participating in a multiparty computation, the computer system including: a processor configured to execute programmed instructions; [Cho, para. 285 discloses computer software as a set of computer program instructions executable in one or more processors, as a special-purpose machine] and a memory for storing the programmed instructions, wherein the programmed instructions include instructions [Cho, para. 289 discloses a machine implementing the techniques herein comprises a hardware processor, and non-transitory computer memory holding computer program instructions that are executed by the processor to perform the above-described methods.], claim 8 recites features similar to features in claims 1 and therefore are rejected in a similar manner.
Regarding claims 9 – 14, they recite features similar to features in claims 2 – 7, respectively, and therefore are rejected in a similar manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434